DETAILED ACTION

Claim Status
Claims 1-20 is/are pending.
Claims 1-20 is/are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over:
 	• claims 1-22 of U.S. Patent No. 11,046,865 (BOS ET AL);
or 
	• claims 1-30 of U.S. Patent No. 10,703,930 (BOS ET AL);
 			or
	• claims 1-25 of U.S. Patent No. 10,676,637 (BOS ET AL).
	Although the claims at issue are not identical, they are not patentably distinct from each other because:
 	The U.S. Patents each claim a thermosetting powder coating composition B (PCC B) comprising a thermosetting powder coating composition A (PCC A) containing binder K which comprises crosslinker X and polyester P, wherein the PCC A, binder K, crosslinker X, and polyester P in the U.S. Patents conform to the PCC A, binder K, crosslinker X, and polyester P in present application claims 1-19.  The U.S. Patents further claim cured thermosetting powder coating compositions which are obtained by curing PCC A.   

Claim Rejections - 35 USC § 103 (AIA )
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
	BUIJSEN ET AL (US 2012/0231283).
	BUJISEN ET AL ‘283 discloses branched carboxyl-functional polyesters having a Tg of at least 40ºC, an acid value of 14-120 mg KOH/g resin, a hydroxyl value of less than 10 mg KOH/g resin, and a functionality of 2.15 to 4, wherein the disclosed carboxyl-functional polyesters include alternate embodiments such as the reaction product of, based on a total of 100 mol% monomers: 
(i) 5-30 mol% neopentyl glycol;
(ii) 0.5-40 mol% ethylene glycol;
(iii) 0.5-15 mol% diethylene glycol;
(iv) 0 mol% isophthalic acid (being entirely replaced by adipic acid);
(v) 30-50 mol% terephthalic acid;
(vi) 1-15 mol% adipic acid (which entirely replaces isophthalic acid);
(vii) the remainder being polycarboxylic acids (e.g., at least trifunctional 
 	carboxylic acid).
 

	Regarding claims 1-15, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the amount of at least one trifunctional carboxylic acid in the carboxyl-functional polyesters of BUJISEN ET AL ‘283 in order to provide the resultant polyester and thermosetting powder coating compositions containing said polyester with the appropriate functionality required  to provide powder coating compositions with the optimal reactivity and curing characteristics for specific curing conditions and/or to provide the desired performance properties (e.g., visual appearance, hardness, abrasion resistance, etc.) needed for a given coating end-use.

Claim 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
	BUIJSEN ET AL (US 2012/0231283),
 		as applied to claims 1-15 above,
	and further in view of CAVALIERI ET AL (US 2010/0311896).
	CAVALIERI ET AL discloses that it is well known in the art to utilize combinations of crosslinking agents (e.g., epoxy crosslinkers and β-hydroxyalkylamides with at least 2 β-hydroxyalkylamide groups, etc.) as the crosslinking component in binders for thermosetting powder coatings containing carboxyl-functional polyesters, wherein the binders containing 2-60 wt% of one or more crosslinker(s). (e.g., paragraph 0005, 0020, 0032-0044, 0133-0139, etc.)


Response to Arguments Previously Filed in Parent Application 15/328,753
Applicant's arguments previously filed 02/03/2020 in Parent Application 15/328,753 with respect to the alleged “Factual Errors in the Rejections of Record” related to BUIJSEN ET AL ‘283 have been fully considered but they are not persuasive.  The Examiner’s response in the Notice of Allowability mailed 04/21/2021 in Parent Application 15/328,753 has been reproduced below.
* * *
	Applicant asserts that the Examiner’s position that “the molar ratio of TPA/IPA of at most 12.4 disclosed in Buijsen is somehow not limiting because this disclosure in Buijsen is merely one disclosed embodiment” is factually erroneous.  While Applicant cites numerous portions of BUIJSEN ET AL ‘283 which discuss the requirement of having a TPA/IPA ratio of at most 12.4 when IPA is present in the disclosed polyester, Applicant notably omits the portions of the BUIJSEN ET AL ‘283 reference which clearly disclose alternative embodiments which do NOT contain isophthalic acid -- specifically, paragraph [0036] states:

isophthalic acid, terephthalic acid and a combination thereof. More preferably, the difunctional aromatic acid is terephthalic acid as this will increase the impact resistance of the powder coating resulting from a powder coating composition comprising the polyester. (emphasis added).

The phrase “chosen from the group of isophthalic acid, terephthalic acid and a combination thereof ” is reasonably interpreted by one of ordinary skill in the art to mean that isophthalic acid and terephthalic acid can be used in the alternative (i.e., isophthalic acid as the sole difunctional aromatic acid component or terephthalic acid as the sole difunctional aromatic acid component) or a combination of both isophthalic acid and terephthalic acid can be used together as the difunctional aromatic acid component of the BUIJSEN ET AL ‘283.  Therefore, contrary to Applicant’s assertions, BUIJSEN ET AL ‘283 at least reasonably suggests alternative embodiments in which isophthalic acid is not used as the difunctional aromatic acid component of the disclosed polyesters.
	Additionally, paragraph [0038] of BUIJSEN ET AL ‘283 states:

[0038] The amount of terephthalic acid is preferably from 30 to 50 mol %. For instance, the amount of terephthalic acid is preferably at least 25, more preferably at least 35 mol %. More preferably, the amount of terephthalic acid is at most 45 mol %. The amount of isophthalic acid is preferably from 0 to 15 mol %. Preferably, the amount of isophthalic acid is at least 1 mol %. However, it is also possible that the isophthalic acid monomer in the polyester is completely replaced by another monomer, for example by adipic acid. In case isophthalic acid is used in the preparation of the polyester according to the invention, preferably, the % molar ratio in the polyester of terephthalic acid to isophthalic acid is for example from 3:1 to 10:1. (emphasis added)

Additionally, since BUIJSEN ET AL ‘283 explicitly states the amount of isophthalic acid can be (and is even stated as being “preferably”) as low as 0 mol% , this represents a clear disclosure of in case isophthalic acid is used in the preparation of the polyester”, wherein the phrase “in case” clearly indicates that while the BUIJSEN ET AL ‘283 polyesters can be produced using isophthalic acid, the BUIJSEN ET AL ‘283 polyesters can also be produced without isophthalic acid.
	Furthermore, paragraph [0038] of BUIJSEN ET AL ‘283 discloses a second alternative embodiment in which isophthalic acid is completely replaced by adipic acid.  Even assuming that the teachings in BUIJSEN ET AL ‘283 with respect to the ratio of terephthalic acid to isophthalic acid (IPA) can applied directly to polyesters derived from terephthalic acid (TPA) and in which adipic acid (AA) replaces isophthalic acid in its entirety -- a point not conceded by the Examiner -- this results in polyesters with a TPA/AA ratio of at most 12.4 and a preferred molar ratio in the polyester of terephthalic acid to adipic acid of 3:1 to 10:1, which is at least partially consistent with both CAVALIERI ET AL (which allows for TPA/AA ratios as low as 2.3 -- 70 mol% TPA/30 mol% AA) and the claimed invention (which allows for TPA/AA ratios as low as 3.9 -- e.g., 39 mol% TPA/10 mol% AA).
	While BUIJSEN ET AL ‘283 extensively discusses the embodiment in which polyesters are derived from both TPA and IPA, the lack of similarly extensive discussion with respect to alternative embodiments (i.e., polyesters which are not derived from isophthalic acid and/or polyesters derived from TPA and AA as the only diacid components) does not constitute a clear teaching away from alternative embodiments related to polyesters containing 0 mol% of IPA-

MPEP 2123    Rejection Over Prior Art’s Broad Disclosure Instead of Preferred Embodiments [R-08.2012]

I.    PATENTS ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN 

"The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). 

A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) (reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998) (The court held that the prior art anticipated the claims even though it taught away from the claimed invention. "The fact that a modem with a single carrier data signal is shown to be less than optimal does not vitiate the fact that it is disclosed.").

See also MPEP § 2131.05 and § 2145, subsection X.D., which discuss prior art that teaches away from the claimed invention in the context of anticipation and obviousness, respectively.

II.    NONPREFERRED AND ALTERNATIVE EMBODIMENTS CONSTITUTE PRIOR ART 

Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994) (The invention was directed to an epoxy impregnated fiber-reinforced printed circuit material. The applied prior art reference taught a printed circuit material similar to that of the claims but impregnated with polyester-imide resin instead of epoxy. The reference, however, disclosed that epoxy was known for this use, but that epoxy impregnated circuit boards have "relatively acceptable dimensional stability" and "some degree of flexibility," but are inferior to circuit boards impregnated with polyester-imide resins. The court upheld the rejection concluding that applicant’s argument that the reference teaches away from using epoxy was insufficient to overcome the rejection since "Gurley asserted no discovery beyond what was known in the art." Id. at 554, 31 USPQ2d at 1132.). Furthermore, "[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).

Therefore, in view of the above, Applicant’s argument that the Examiner has made “factual errors” with respect to the TPA/IPA ratio at most 12.4 not applying to all polyesters disclosed in BUIJSEN ET AL ‘283 (because the reference allegedly only discloses polyesters derived from not derived from isophthalic acid (i.e., having 0 mol% IPA-derived units) and therefore cannot be reasonably bound by the maximum TPA/IPA ratio restriction on polyesters which contain both TPA-derived and IPA-derived units -- i.e., because the TPA/IPA parameter becomes effectively meaningless and irrelevant when the IPA content is 0 mol% (i.e., division by zero is undefined).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vivian Chen whose telephone number is (571) 272-1506.  The examiner can normally be reached on Monday through Thursday from 8:30 AM to 6 PM.  The examiner can also be reached on alternate Fridays.   
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.   
 	The General Information telephone number for Technology Center 1700 is (571) 272-1700.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

October 23, 2021

/Vivian Chen/
Primary Examiner, Art Unit 1787